UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4345


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

ZEE ZEE ZELAZURRO,

                       Defendant - Appellant.



                            No. 14-4346


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

     v.

ZEE ZEE ZELAZURRO,

                       Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Columbia.    Margaret B. Seymour, Senior
District Judge. (3:06-cr-00561-MBS-1)


Submitted:   October 30, 2014             Decided:   November 7, 2014


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.
Affirmed by unpublished per curiam opinion.


James P. Rogers, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant. Julius Ness Richardson, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Zee Zee Zelazurro appeals from the revocation of his

supervised release and the resulting twelve-month sentence of

imprisonment.            Counsel   has    filed      a   brief     in    accordance    with

Anders v. California, 386 U.S. 738 (1967), certifying that there

are no meritorious grounds for appeal but questioning whether

Zelazurro’s sentence is plainly unreasonable.                           Although notified

of his right to do so, Zelazurro has not filed a supplemental

brief.        We affirm.

               “A district court has broad discretion when imposing a

sentence       upon      revocation      of       supervised       release.”        United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                “We will

affirm    a    revocation       sentence      if    it   is    within      the    statutory

maximum       and   is    not   “‘plainly         unreasonable.’”           Id.   (quoting

United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).

“In making this determination, we first consider whether the

sentence imposed is procedurally or substantively unreasonable.”

Id.   Only if we so find will “we . . . then decide whether the

sentence is plainly unreasonable.”                  Crudup, 461 F.3d at 439.

               After a careful review of the record, we conclude that

the district court did not abuse its discretion in sentencing

Zelazurro.          In   accordance      with      Anders,    we    have    reviewed    the

entire record in this case and have found no meritorious issues

for appeal.         We therefore affirm the district court’s judgment

                                              3
revoking Zelazurro’s supervised release and imposing sentence.

This court requires that counsel inform Zelazurro, in writing,

of the right to petition the Supreme Court of the United States

for further review.      If Zelazurro requests that a petition be

filed,   but   counsel   believes   that   such   a   petition   would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that

a copy thereof was served on Zelazurro.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                 AFFIRMED




                                    4